Citation Nr: 1417515	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  09-06 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to July 1974. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2008 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In March 2012, the Board remanded this matter for additional development.  Also at that time, a claim for service connection for a psychiatric disorder was remanded for additional development.  In an October 2012 rating decision, service connection for a generalized anxiety disorder with a bipolar disorder was granted and assigned staged ratings.  As this is a full grant of the benefit sought as to that issue, that claim is no longer on appeal.


FINDING OF FACT

There is clear and unmistakable evidence that the Veteran's seizure disorder pre-existed active service and was not aggravated beyond the natural progression of the disorder during active service.  


CONCLUSION OF LAW

The criteria for service connection for a seizure disorder are not met. 38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a January 2008 letter.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent October 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination in April 2012 with respect to the claim remaining on appeal.  The Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013).

A veteran is presumed in sound condition except for defects noted when examined and accepted for service. Noted denotes only conditions that are recorded in examination reports. The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of the conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  38 C.F.R. § 3.304(b)(1) (2013). 
Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness. Once the presumption of soundness has attached, VA holds the burden of proving by clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254 (1999) (clear and convincing burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  Cotant v. West, 17 Vet. App. 116 (2003). Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

The burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service. 

Here, the Veteran admits that, when completing the report of medical history questionnaire pursuant to his enlistment, he marked to have experienced episodes of paralysis and epileptic fits, but was immediately instructed by the designated treatment provider "to scratch out the 'don't know' checkmarks" because such marks would create a great deal of complication with respect to ensuring his enlistment. According to the Veteran, he followed these instructions and crossed out the marks he had originally placed in the 'don't know' boxes and checked the 'no' boxes instead.  See August 2008 NOD. 

At the service enlistment examination in August 1972, the Veteran appeared to have marked both the 'don't know' boxes and the 'no' boxes when asked as to whether he had ever experienced any epileptic fits or episodes of paralysis.  [In this regard, the Board notes that the Veteran appears to have crossed out the marks that he made in the "don't know" boxes for any epileptic fits or episodes of paralysis.  No marks were made in the "yes" boxes for these problems.]  Further, the physical examination conducted at enlistment showed a normal neurological system and a physical profile of 'P1' at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The remainder of his service treatment records are clear for any complaints, episodes or notations of epileptic seizures or occasions of paralysis.  In fact, the Veteran's neurological system was shown to be clinically normal at his July 1974 separation examination. 

Post-service, the Veteran has stated that as early as the fall of 1975, he was experiencing and receiving treatment for his seizures.  See August 2008 NOD. Indeed, VA treatment records dated from October 1974 to 1977 reflect that the Veteran experienced and received treatment for a number of seizures soon after service.  During one particular treatment visit, the Veteran reported to have experienced three seizures in the past year, and added that he also experienced a seizure at the age of ten.  The treatment provider diagnosed the Veteran with possible grand mal seizures.  A private hospital report, dated in October 1975, reflects that the Veteran was admitted to the Medical Center of Independence, in Independence, Missouri, with complaints of a seizure that morning.  According to the Veteran's wife, the Veteran started having seizures "manifested by tonic and clonic convulsions lasting for several minutes."  It was noted in the report that the Veteran began having grand mal seizures at the age of six, and had been receiving medication for this condition up until ten years prior.  The Veteran was informed at this time that his seizures were probably secondary to head trauma, as these episodes occurred after he suffered a neck fracture from a head trauma. The neurological evaluation of the Veteran was shown to be negative, and he was diagnosed with grand mal seizures secondary to head trauma. 

During a November 1975 VA treatment visit, the Veteran reported to have suffered a neck injury in 1964, two grand mal seizures in his sleep in 1967, and one grand mal seizure a week prior.  The neurological examination was shown to be normal, and the electroencephalography (EEG) results were also described as falling "within the wide range of normal."  The Veteran subsequently underwent an X-ray of his skull in November 1975, the results of which were described as "intact and free of fracture or other bony abnormality."  A VA treatment report dated in 1977 reflects that the Veteran was diagnosed with a seizure disorder. 

VA treatment records dated from January 1997 to January 2008 also indicate that the Veteran was seen every few years for treatment of his seizure disorder.  Between January and February 1997, the Veteran was seen with complaints of increasing dizziness with movement.  He underwent an EEG procedure in February 1997, the results of which were shown to be abnormal due to (1) "[a]symmetry in the frequency of the dominant rhythm with right-sided activity being consistently slower than left and in the delta as well as theta frequencies"; (2) "[g]eneralized but modest slowing of right hemisphere activity"; and (3) "[s]harp wave activity phase reversing in the right anterior-right mid-temporal region."  Based on the neurologist's impression, "the episodes of subjective dizziness are not accompanied by sufficiently characteristic alterations in the electrocorticographic that would confirm either as being seizural."  An April 1997 treatment note reflects a diagnosis of generalized seizure disorder.  Subsequent VA treatment reports dated in June 2007 and January 2008 also reflect that the Veteran was assessed with a seizure disorder without interval event - the last seizure being over eight years prior. 

An April 2012 VA examination report reflects that the Veteran is diagnosed with tonic-clonic seizures or grand mal (generalized convulsive seizures).   The examiner noted that prior to military service, at approximately 10 years of age, the Veteran had one seizure.  At an earlier age, he had fallen on a trampoline, fracturing a vertebrae in his neck.  He joined the military between October 1972 and July 1974 with no further seizures from the time of his initial event at age 10 up until his discharge in 1974.  Within one year of discharge from the military, the Veteran's wife noted the occurrence of seizures during sleep: typically his body shakes or becomes rigid and he was in incontinent of urine.  He continued to have these seizures over the years, until Dilantin was started 13 years ago.  Currently, he has had no further seizures, provided he is taking Dilantin.  
The VA examiner opined that the Veteran's claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The VA examiner explained that the Veteran's claims file describes him as having a seizure at a young age prior to military service and this agrees with his own memory of a seizure occurring when he was a child.  The claims file does not describe any seizures during military service, and this also matches the Veteran's account of no seizures during military service.  Because he did not have a seizure at any time during military service, the VA examiner opined that his condition clearly did not worsen during military service.  

In this case, although the Veteran's clinical entrance examination was negative for any findings of neurological abnormalities, the April 2012 VA examiner clearly concluded that the Veteran clearly and unmistakably had a preexisting seizure disorder, which is also consistent with the Veteran's statements.   Thus, the Board finds that the presumption of soundness is rebutted, and the Board must consider whether the Veteran's preexisting seizure disorder was aggravated in service. 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  The April 2012 VA examiner opined that the Veteran's preexisting seizure disorder clearly and unmistakably was not aggravated beyond its natural progression by his active service.  The VA examiner provided a thorough discussion of the rationale for all the opinions expressed, as provided in detail above. The Board finds that the evidence does not credibly show any increase in severity of any preexisting seizure disorder during service.  The Board may only rely on such opinion if it is supported by an explanation of the basis for such an opinion or if the basis is otherwise apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382   (2010).  Here, the Board finds that opinion is supported by a rationale that was apparently provided after the VA examiner considered all procurable and assembled data and has provided clear and legitimate explanations for the part of the opinion in which he could not resort to speculation.  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that supports the claim for service connection. The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physicia8n, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The only other evidence of record supporting the Veteran's claim is his own lay statements.  The Board notes that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303(a), 3.159(a) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). However, a determination of whether a preexisting seizure disorder was aggravated in service beyond its normal progression requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Consequently, his statements do not constitute competent medical evidence in support of his claim.

Under these circumstances, the Board finds that the claim for service connection for a seizure disorder must be denied.   In reaching this conclusion, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER


Entitlement to service connection for a seizure disorder is denied.


____________________________________________
THERESA M. CATINO	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


